DETAILED ACTION
Response to Amendment
The amendment filed 11/25/2020 has been entered.
Claims 21, 22, 24-27, 29-32, 34-37, 39 and 40 are pending.
Claims 21, 22, 24-27, 29-32, 34-37, 39 and 40 are rejected.
Claims 23, 28, 33 and 38 are cancelled

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 21, 24-26, 29-31, 34-36, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ros et al. (US Publication 2013/0034050) in view of Huang et al. (US Publication 2015/0146686) further in view of Feng et al. (US Publication 2018/0220405) and further in view of Lee et al. (US Publication 2017/0325164).

With respect to claims 21 and 31, Ros teaches A method, comprising:

determining, by a network device, a first sub-band corresponding to a first frequency range (a first list of frequency sub-bands is configured for the terminal, Paragraph 46) and a second sub-band corresponding to a second frequency range; (a set of second lists of sub-bands is determined by the controller, Paragraph 48)

sending, by the network device, configuration information of the second sub-band to user equipment using a sub-carrier of the first sub-band, wherein the configuration information of the second sub-band comprises identification information of the second sub-band, (the control unit reserves the sub-band(s) of the second transmission channel and prepares a second message intended for the terminal containing identification information for the new sub-band(s) of the second channel and in order to switch from the first channel to the second channel, Paragraph 258. the control unit sends the second message to the transposition units of one or more access station(s) corresponding to the sub-band(s) and the beam(s) used by the first channel, Paragraph 259)  

communicating, by the network device, with the user equipment using the second sub-band. (The terminal executes the order to switch from the first channel to the second channel and sends the 

Ros doesn’t teach the identification information of the second sub-band is used by the user equipment to determine the physical layer basic parameter of the second sub-band, a physical layer basic parameter of the first sub-band is different from the value of the physical layer basic parameter of the second sub-band; wherein the physical layer basic parameter of the first sub-band and the physical layer basic parameter of the second sub-band respectively comprise at least one of a subcarrier bandwidth, a transmission time interval (TTI), a symbol length, a symbol quantity, or a cyclic prefix (CP) length; sending, by the network device on the first sub-band, information about an uplink subband corresponding to the first sub-band, wherein the correspondence indicates that response data to data received on the first sub-band is fed back by the user equipment on the uplink subband; and wherein a TTI of the uplink sub-band corresponding to the first sub-band is the same as the TTI of the first sub-band, or the TTI of the first sub-band is an integer multiple of the TTI of the uplink sub-band corresponding to the first sub-band.

Huang teaches the identification information of the second sub-band is used by the user equipment to determine the physical layer basic parameter of the second sub-band, (PCI (identification information) of the cell i.e second cell (second sub-band) is used to determine the basic physical layer parameters, Paragraph 07)  a physical layer basic parameter of the first sub-band is different from the value of the physical layer basic parameter of the second sub-band; (once PCI collision is detected between two cells, one of the cells are reconfigured and then assign another suitable PCI value off-line, therefore the values of the PCI after the reconfigurations are different, Paragraph 07)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros with the identification information of the second sub-band is used by the user equipment to determine a value of physical layer basic parameter of the second sub-band as taught by Huang. The motivation for combining Ros and Huang is to be able to avoid interference between cells due to identical PCI and to minimize the dropping rate of connection and service during the handover procedure.

Feng teaches wherein the physical layer basic parameter of the first sub-band and the physical layer basic parameter of the second sub-band respectively comprise at least one of a subcarrier bandwidth, a transmission time interval (TTI). a symbol length, a symbol quantity, or a cyclic prefix (CP) length; (Basic physical layer parameters corresponding to the OFDMA/SC-FDMA and derivative multiple access manners may include at least one of a subcarrier spacing, an OFDM symbol length, a Cyclic Prefix ( CP) length, Paragraph 32) .

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros and Huang with the physical layer basic parameter of the second sub-band and the physical layer basic parameter of the first sub-band each comprise a respective sub-carrier bandwidth corresponding to the respective sub-band as taught by Feng. The motivation for combining Ros, Huang and Feng is to be able to dynamically regulate the configurations of the communication parameters according to the network 

Lee teaches sending, by the network device on the first sub-band, information about an uplink sub-band corresponding to the first sub-band, wherein the correspondence indicates that response data to data received on the first sub-band is fed back by the user equipment on the uplink sub-band; (The linkage between the DL resource carrier frequency (or DL CC) and the UL resource carrier frequency (or UL CC) may be instructed by a higher layer message like RRC message or system information, the mapping relationship between the DL CC (or UL CC) through which the data for HARQ is transmitted and the UL CC (or DL CC) through which the HARQ ACK/NACK signal is transmitted, paragraph 131) and wherein a TTI of the uplink sub-band corresponding to the first sub-band is the same as the TTI of the first sub-band, or the TTI of the first sub-band is an integer multiple of the TTI of the uplink sub-band corresponding to the first sub-band. (TTI of the uplink sub-band is same TTI of the downlink sub-band, paragraph 131)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros, Huang and Feng with sending, by the network device on the first sub-band, information about an uplink sub-band corresponding to the first sub-band, wherein the correspondence indicates that response data to data received on the first sub-band is fed back by the user equipment on the uplink sub-band as taught by Lee. The motivation for combining Ros, Huang, Feng and Lee is to be able to obtain a downlink channel response from an uplink channel response.


With respect to claims 24, 29, 34 and 39, Ros in view of Huang further in view of Feng doesn’t teach wherein the TTI of the uplink sub-band corresponding to the first sub-band is the same as the TTI of the first sub-band.
Lee teaches wherein the TTI of the uplink sub-band corresponding to the first sub-band is the same as the TTI of the first sub-band. (TTI of the uplink sub-band is same TTI of the downlink sub-band, paragraph 131)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros, Huang and Feng with sending, by the network device on the first sub-band, information about an uplink sub-band corresponding to the first sub-band, wherein the correspondence indicates that response data to data received on the first sub-band is fed back by the user equipment on the uplink sub-band as taught by Lee. The motivation for combining Ros, Huang, Feng and Lee is to be able to obtain a downlink channel response from an uplink channel response.

With respect to claims 25, 30, 35 and 40, Ros in view of Huang further in view of Feng doesn’t teach when the second sub-band is a downlink sub-band, sending, by the network device, information about an uplink sub-band corresponding to the second sub-band using the subcarrier on the first sub-band, wherein the uplink sub-band corresponding to the second subband is matched with a transmission time interval (TTI) of the second sub-band;
Lee teaches when the second sub-band is a downlink sub-band, sending, by the network device, information about an uplink sub-band corresponding to the second sub-band using the subcarrier on the first sub-band, (The linkage between the DL resource carrier frequency (or DL CC) and the UL resource carrier frequency (or UL CC) may be instructed by a higher layer message like RRC message or  wherein the uplink sub-band corresponding to the second subband is matched with a transmission time interval (TTI) of the second sub-band; (TTI of the uplink sub-band is same TTI of the downlink sub-band, paragraph 131)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros, Huang and Feng with sending, by the network device on the first sub-band, information about an uplink sub-band corresponding to the first sub-band, wherein the correspondence indicates that response data to data received on the first sub-band is fed back by the user equipment on the uplink sub-band as taught by Lee. The motivation for combining Ros, Huang, Feng and Lee is to be able to obtain a downlink channel response from an uplink channel response.


With respect to claims 26 and 36, Ros teaches A method, comprising:

receiving, by user equipment, information that is transmitted using a sub-carrier of a first sub-band, wherein the information comprises configuration information of a second subband, and the configuration information of the second sub-band comprises identification information of the second sub-band, (the control unit reserves the sub-band(s) of the second transmission channel and prepares a second message intended for the terminal containing identification information for the new sub-band(s) of the second channel and in order to switch from the first channel to the second channel, Paragraph 258. the control unit sends the second message to the transposition units of one or more access and wherein the first sub-band corresponds to a first frequency range (a first list of frequency sub-bands is configured for the terminal, Paragraph 46) and the second sub-band corresponds to a second frequency range; (a set of second lists of sub-bands is determined by the controller, Paragraph 48) 

communicating, by the user equipment, with a network device using the second sub-band. (The terminal executes the order to switch from the first channel to the second channel and sends the satellite any subsequent new message or third service or signal message on the sub-band(s) used by the second channel, paragraph 262.)

Ros doesn’t teach determining, by the user equipment, a physical layer basic parameter of the second sub-band according to the identification information of the second sub-band, a physical layer basic parameter of the first sub-band is different from the value of the physical layer basic parameter of the second sub-band; wherein the physical layer basic parameter of the first sub-band and the physical layer basic parameter of the second sub-band respectively comprise at least one of a subcarrier bandwidth, a transmission time interval (TTI), a symbol length, a symbol quantity, or a cyclic prefix (CP) length; receiving, by the user equipment on the first sub-band, information about an uplink sub-band corresponding to the first sub-band, wherein the correspondence indicates that response data for data received on the first sub-band is fed back bv the user equipment on the uplink sub-band, and wherein a TTI of the uplink sub-band corresponding to the first sub-band is the same as a TTI of the first sub-band, or the TTI of the first sub-band is an integer multiple of the TTI of the uplink sub-band corresponding to the first sub-band.

 determining, by the user equipment, a physical layer basic parameter of the second sub-band according to the identification information of the second sub-band, (PCI (identification information) of the cell i.e second cell (second sub-band) is used to determine the basic physical layer parameters, Paragraph 07)  a physical layer basic parameter of the first sub-band is different from the value of the physical layer basic parameter of the second sub-band; (once PCI collision is detected between two cells, one of the cells are reconfigured and then assign another suitable PCI value off-line, therefore the values of the PCI after the reconfigurations are different, Paragraph 07)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros with the identification information of the second sub-band is used by the user equipment to determine a value of physical layer basic parameter of the second sub-band as taught by Huang. The motivation for combining Ros and Huang is to be able to avoid interference between cells due to identical PCI and to minimize the dropping rate of connection and service during the handover procedure.

Feng teaches wherein the physical layer basic parameter of the first sub-band and the physical layer basic parameter of the second sub-band respectively comprise at least one of a subcarrier bandwidth, a transmission time interval (TTI). a symbol length, a symbol quantity, or a cyclic prefix (CP) length; (Basic physical layer parameters corresponding to the OFDMA/SC-FDMA and derivative multiple access manners may include at least one of a subcarrier spacing, an OFDM symbol length, a Cyclic Prefix ( CP) length, Paragraph 32) .



Lee teaches receiving, by the user equipment on the first sub-band, information about an uplink sub-band corresponding to the first sub-band, wherein the correspondence indicates that response data for data received on the first sub-band is fed back by the user equipment on the uplink sub-band, (The linkage between the DL resource carrier frequency (or DL CC) and the UL resource carrier frequency (or UL CC) may be instructed by a higher layer message like RRC message or system information, the mapping relationship between the DL CC (or UL CC) through which the data for HARQ is transmitted and the UL CC (or DL CC) through which the HARQ ACK/NACK signal is transmitted, paragraph 131) and wherein a TTI of the uplink sub-band corresponding to the first sub-band is the same as the TTI of the first sub-band, or the TTI of the first sub-band is an integer multiple of the TTI of the uplink sub-band corresponding to the first sub-band. (TTI of the uplink sub-band is same TTI of the downlink sub-band, paragraph 131)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros, Huang .

Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ros et al. (US Publication 2013/0034050) in view of Huang et al. (US Publication 2015/0146686) further in view of Feng et al. (US Publication 2018/0220405) further in view of Lee et al. (US Publication 2017/0325164) further in view of Xiu et al. (US Publication 2017/0026685).

With respect to claims 22, 27, 32, and 37, Ros in view of Huang further in view of Feng further in view of Lee doesn’t teach wherein the configuration information further comprises:
a value of the physical layer basic parameter of the second sub-band, the second frequency range, a frequency center point of the second sub-band, a load status of the second sub-band, a type identifier of a supported service of the second sub-band, or a priority of the second sub-band. 

Xiu teaches wherein the configuration information further comprises:
a value of the physical layer basic parameter of the second sub-band, the second frequency range, (the controller 602 determines that the STB is configured to receive the second type of input signal at the F-connector 102.  The second type of input signal includes a first sub-band with a frequency range of 174 MHz and 806 MHz corresponding to ISDBT data, a second sub-band with a frequency range of 950 MHz and 1050 MHz corresponding to MoCA data and a third sub-band with a frequency range of 1250 MHz and 2150 MHz  corresponding to satellite data, Paragraph 51), a frequency center point of the second sub-band, a load status of the second sub-band, a type identifier of a supported service of the second sub-band, or a priority of the second sub-band. 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining, by a network device, a first sub-band corresponding to a first frequency range and a second sub-band corresponding to a second frequency range of Ros, Huang, Feng and Lee with the configuration information further comprises the value of the physical layer basic parameter of the second sub-band, the second frequency range as taught by Xiu. The motivation for combining Ros, Huang, Feng, Lee and Xiu is to be able to allocate different service types to a frequency range in order to process different types of signals.

Response to Arguments
Applicant’s arguments with respect to claims 21, 22, 24-27, 29-32, 34-37, 39 and 40 have been considered, but they are not persuasive.
Applicant makes an argument against reference Lee and reference Huang. Applicant argues argument made against reference Lee was previously made and Applicant has not received response to argument. Examines notes the applicant is mistaken regarding reference Lee, reference Lee used in the latest action is different reference than reference Lee applicant argues, detailed explanation can be found below. The argument against reference Huang is new, since argument was not found in the latest applicant’s argument filed. 
Applicant’s argument reference Lee was used previously in action mailed on 1/29/2020 and disqualifies as new ground of rejection is not persuasive. Lee reference used in the most recent office action is different than Lee reference used on the office action mailed on 1/29/2020. Lee reference used on 1/29/2020 is Lee et al. (US Publication 2018/0279373) which is different than the lee reference used 


Applicant’s argument reference Huang doesn’t teach “the identification information of the second sub-band is used by the user equipment to determine the physical layer basic parameter of the second sub-band, a physical layer basic parameter of the first sub-band is different from the value of the physical layer basic parameter of the second sub-band” is not persuasive. Huang teaches in LTE network deployment and network optimization, some rules are given to configure the PCI values for a group of neighbor cells. One important rule is to avoid "PCI collision" in which two neighbor cells have the same PCI values. When two neighbor cells have different PCI values no collision occurs and when two neighbor cells have same PCI values, collision occurs. PCI (identification information) of the cell i.e second cell (second sub-band) is used to determine the basic physical layer parameters. Huang is relied on the ability to configure two cells with different PCI, not shutting a cell down when collision occurs. By introducing the configuration of different PCI in Ros, it will be able to minimize collisions in the network and transmit data efficiently. 
Applicant’s argument reference Lee was previously argued and same argument is repeated for the Lee reference not teaching “sending, by the network device on the first sub-band, information about an uplink sub-band corresponding to the first sub-band, wherein the correspondence indicates that response data to data received on the first sub-band is fed back by the user equipment on the uplink sub-band” is not persuasive. Since Lee reference used previously is different than Lee reference used in most recent office action. For example in the applicant argument makes reference to Paragraph 122 of Lee et al. (US Publication 2018/0279373) reference, which is not relied upon, Paragraph 122 does not 

    PNG
    media_image1.png
    202
    907
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472